                 Case 1:15-cv-00986-AT Document 302 Filed 06/24/21 Page 1 of 2
                  USCA11 Case: 20-90030 Date Filed: 06/24/2021 Page: 1 of 1


                             UNITED STATES COURT OF APPEALS
                                FOR THE ELEVENTH CIRCUIT
                               ELBERT PARR TUTTLE COURT OF APPEALS BUILDING
                                             56 Forsyth Street, N.W.
                                             Atlanta, Georgia 30303

David J. Smith                                                                        For rules and forms visit
Clerk of Court                                                                        www.ca11.uscourts.gov


                                            June 24, 2021

MEMORANDUM TO COUNSEL OR PARTIES

Appeal Number: 20-90030-E
Case Style: Global Tel Link Corporation v. Benson Githieya, et al
District Court Docket No: 1:15-cv-00986-AT

The enclosed order has been entered. No further action will be taken in this matter.

Sincerely,

DAVID J. SMITH, Clerk of Court

Reply to: Gloria M. Powell, E
Phone #: (404) 335-6184

Enclosure(s)

                                                                 DIS-4 Multi-purpose dismissal letter
           Case 1:15-cv-00986-AT Document 302 Filed 06/24/21 Page 2 of 2
            USCA11 Case: 20-90030 Date Filed: 06/24/2021 Page: 1 of 1


                       IN THE UNITED STATES COURT OF APPEALS

                                FOR THE ELEVENTH CIRCUIT
                                  ________________________

                                       No. 20-90030-E
                                  ________________________

GLOBAL TEL LINK CORPORATION,

                                                  Petitioner,

versus

BENSON GITHIEYA,
NELLIE LOCKETT,
DARLENE BYERS,

                                               Respondents.
                                  ________________________

                           Petition for Permission to Appeal from the
                 United States District Court for the Northern District of Georgia
                                  ________________________

Before: NEWSOM, GRANT, and LAGOA, Circuit Judges.

BY THE COURT:



         The Petition for Permission to Appeal pursuant to Fed.R.Civ.P. 23(f) is DENIED.
